NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     MAR 18 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10247

              Plaintiff - Appellee,               D.C. No. 2:13-cr-00233-TLN

    v.
                                                  MEMORANDUM*
 RUBEN GOVEA BARAJAS,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Troy L. Nunley, District Judge, Presiding

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Ruben Govea Barajas appeals from the district court’s judgment following

his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Govea Barajas challenges the district court’s order denying his motion for

appointment of new counsel claiming that the district court’s inquiry into the

attorney-client relationship was inadequate and that he had lost trust in his

appointed counsel. The district court did not abuse its discretion by denying

Govea Barajas’s request for new counsel. See United States v. Mendez-Sanchez,

563 F.3d 935, 942 (9th Cir. 2009). Govea Barajas’s request for new counsel

midway through the sentencing hearing was untimely, and the record reflects that

the district court’s inquiry allowed it to make an informed decision, and that there

were no “striking signs” of an extensive or irreconcilable conflict between Govea

Barajas and appointed counsel. See id. at 942-44.

          AFFIRMED.




                                          2                                     14-10247